                      1     LITTLER MENDELSON, P.C.
                            RYAN L. EDDINGS, Bar No. 256519
                      2     ANDREW H. WOO, Bar No. 261120
                            JAMES P. VAN, Bar No. 303853
                      3     5200 North Palm Avenue, Suite 302
                            Fresno, California 93704.2225
                      4     Telephone: (559) 244-7500
                            Facsimile: (559) 244-7525
                      5     Email: reddings@littler.com
                                    awoo@littler.com
                      6             jvan@littler.com
                      7     Attorneys for Defendant
                            ENCORE RESTAURANTS, LLC; FIVE GUYS
                      8     ENTERPRISES, LLC; ENCORE ENTERPRISES,
                            INC.; ENCORE FGBF, LLC
                      9
                   10                                        UNITED STATES DISTRICT COURT

                   11                                        EASTERN DISTRICT OF CALIFORNIA

                   12                                            SACRAMENTO DIVISION

                   13
                   14       LEVETRA MILLS, an individual,                     Case No. 2:18-cv-01623-MCE-KJN
                   15                           Plaintiff,                    STIPULATION TO CONTINUE
                                                                              DEADLINE FOR FILING OPPOSITION
                   16       v.                                                TO MOTION TO CERTIFY CLASS
                   17       ENCORE RESTAURANTS, LLC; FIVE                     Date:        Vacated by Court
                            GUYS ENTERPRISES, LLC; ENCORE                     Time:        N/A
                   18       ENTERPRISES, INC.;; ENCORE FGBF,                  Judge:       U.S. Magistrate Judge Kendall J.
                            LLC; ENCORE FGBF COLORADO,                                     Newman, Courtroom 25, 8th Floor
                   19       LLC; ENCORE FGBF OKLAHOMA,
                            LLC; and DOES 1-100, inclusive,                                U.S. District Judge Morrison C.
                   20                                                                      England, Courtroom 7, 14th Floor
                                                Defendants.
                   21                                                         Trial Date: TBD
                   22

                   23                      IT IS HEREBY STIPULATED by and between the Parties hereto as follows:

                   24                      1.       The Parties have engaged in settlement negotiations in the past several months,

                   25       reached a settlement in this matter, and plan to file a notice of settlement. However, the Parties need

                   26       additional time to execute the now agreed-upon settlement agreement.

                   27                      2.       Plaintiff filed her Memorandum of Points and Authorities in Support of Motion

                   28       for Conditional Certification of Class on March 29, 2019.
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                                        STIP TO CONTINUE DEADLINE FOR FILING
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            (No. 2:18-cv-01623-MCE-KJN)                                       OPP TO MOTION TO CERTIFY CLASS
                      1                    3.      The Hearing on Plaintiff’s Motion for Conditional Certification of Class was
                      2     originally scheduled to be held on May 2, 2019;
                      3                    4.      Based on the original hearing date, Defendants were to file the Opposition to
                      4     the Motion for Conditional Certification of Class on or before April 18, 2019.
                      5                    5.      On April 2, 2019, the Court vacated the hearing on Plaintiff’s Motion for
                      6     Conditional Class Certification pursuant to the Court’s own motion and Local Rule 230(g).
                      7                    6.      On April 22, 2019, the Court granted the Parties’ stipulation continuing the
                      8     deadline for Defendants to file any Opposition to the Motion for Conditional Certification of Class to
                      9     April 25, 2019 in light of the tentative settlement reached by the Parties.
                   10                      7.      As the Parties are currently working to execute the settlement agreement, the
                   11       Parties stipulate to continue the deadline for Defendants to file any Opposition to Plaintiff’s Motion
                   12       for Conditional Class Certification to May 2, 2019.
                   13                      8.      This stipulation is entered into in furtherance of judicial economy, and is not
                   14       for the purpose of delay.
                   15       Dated: April 25, 2019                                  MAYALL HURLEY P.C.
                   16
                   17                                                          By: /s/ Robert J. Wasserman
                                                                                  ROBERT J. WASSERMAN
                   18                                                             VLADIMIR J. KOZINA
                                                                                  Attorneys for Plaintiff and Putative Class
                   19
                            Dated: April 25, 2019                                  LITTLER MENDELSON, P.C.
                   20
                   21
                                                                               By: /s/ Ryan L. Eddings
                   22                                                             RYAN L. EDDINGS
                                                                                  ANDREW H. WOO
                   23                                                             JAMES P. VAN
                                                                                  Attorneys for Defendant
                   24                                                             ENCORE RESTAURANTS, LLC; FIVE
                                                                                  GUYS ENTERPRISES, LLC; ENCORE
                   25                                                             ENTERPRISES, INC.; ENCORE FGBF,
                                                                                  LLC
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                                        STIP TO CONTINUE DEADLINE FOR FILING
          Suite 302
   Fresno, CA 93704.2225    (No. 2:18-cv-01623-MCE-KJN)                       2.
        559.244.7500                                                                          OPP TO MOTION TO CERTIFY CLASS
                      1                                                 ORDER
                      2           Pursuant to stipulation, and for good cause shown, the Parties’ proposed agreement to continue

                      3     the deadline for Defendants to file any Opposition to Plaintiff’s Motion for Conditional Class

                      4     Certification to May 2, 2019 is GRANTED.

                      5           IT IS SO ORDERED.

                      6     Dated: April 29, 2019

                      7
                      8

                      9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22

                   23
                   24
                   25
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                                     STIP TO CONTINUE DEADLINE FOR FILING
          Suite 302
   Fresno, CA 93704.2225    (No. 2:18-cv-01623-MCE-KJN)                   3.
        559.244.7500                                                                       OPP TO MOTION TO CERTIFY CLASS
